DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9,12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim1 recites a security device, comprising: a context information intake device; a sensor; and a controller configured to: activate the context information intake device when the sensor detects an activation event initiated by an object such that the context information intake device records context information associated with the object; and perform a context-aware cryptographic process to cryptographically authenticate the object using attribute-based access control based on the recorded context information associated with the object; wherein the attribute-based access control comprises an attribute based signcryption scheme; wherein the context information is used as a factor in generating the attribute based signcryption scheme.
Claim12 recites a method for controlling a security device, the method comprising detecting, by a sensor, an activation event initiated by an object; activating a context information intake device when the sensor detects the activation event; recording, by the activated context information intake device, context information associated with the object; and performing a context-aware cryptographic process to cryptographically authenticate
the object using attribute-based access control based on the recorded context information associated with the object; wherein the attribute-based access control comprises an attribute-based signcryption scheme; wherein the context information is used as a factor in generating the attribute based signcryption scheme.
The closest prior arts, either singularly or in combination fails to anticipate or render the underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484